Case 1:19-cv-00715-LO-IDD Document 152 Filed 12/06/19 Page 1 of 3 PageID# 1176




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                           Alexandria Division


    JuulLabs,Inc.,

                             Plaintiff,
                                                                 Civil No. l:19-cv-715

                      V.
                                                                 Hon. Liam G'Grady
    The Unincorporated Associations
    Identified in Schedule A,
                             Defendants.


                                                 ORDER


        This matter comes before the Court on Plaintiffs Notice of Dismissal. Dkt. 138.

 Accordingly, pursuant to Fed. R. Civ. P. 4(m), the Court DISMISSES this case only as to:

  No.   Defendant Name           Seller ID/Defendant Store               Defendant Email
                                                                     dauielvvhite2484@msn.com
   6    Daniel White                       reenpate-10                   leer25@yahoo.com
                                                                     reenapatel548@)yahoo.com
                                                                       jockgadjo@gmail.com
  19    Greg Wilson                       grwilson_44
                                                                     Gnvilsoii889 l@,2mail.com
  44    RobeiT Rule                        nileimpons              store@botanicalboiilevard.com
                                                                   washington.uribe@outlook.com
  48    Jacob Colenian                      stealt 80
                                                                     ilcolemau562@outiook.com
                                                                      ale_piedi*al@gmaiI.com
  50    Alejandro Piedra                  alejandrpiediT
                                                                     ale piedi'a l@hotinail.com
  61    Zahev Sameeh                        limeii-26               zahi.daiawsheh@gmail.com
  65    Bobby Taylor                      aeeence9802                 aggeiice980@gmail.com
  66    Carol Prine                          capi-99                caroipmie2015@gmail.com
  71    Kengate Leeu                        bi,£d9006                  shii824334@yeah.net

 Defendants 6, 19, 44,48, 50, 61,65,66, and 71,identified above, WITHOUT PREJUDICE.

        It is SO ORDERED.




 December^2019                                                   Liam G'Gr^
 Alexandria, Virginia                                            United States DTstrict Judge
Case 1:19-cv-00715-LO-IDD Document 152 Filed 12/06/19 Page 2 of 3 PageID# 1177
Case 1:19-cv-00715-LO-IDD Document 152 Filed 12/06/19 Page 3 of 3 PageID# 1178
